DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marinho (NPL “Preliminary Evaluation of a Framework for Overhead Skeleton Tracking in Factory Environments using Kinect”, see IDS) in view of Planche (US Pub 20200167161).
Re claim 1 Marinho discloses a training system, comprising: 
a first generator using a human body model to generate a first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1), the human body model modeling a human body (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1) and being three-dimensional and virtual (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1); 
a second generator (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1) generating a teacher image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1) by annotating body parts of the human body model in the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1); 
a third generator (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”) generating a second image including noise (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”) by performing, on the first image, at least one selected from first processing (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”) of deleting a pixel along an edge of the first image, second processing of deleting a pixel along a contour of the human body model in the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”), third processing of adding fluctuation to a pixel value of the first image, fourth processing of adding a figure to the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”), or fifth processing of synthesizing an image of real space with a periphery of the human body model included in the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”); however Marinho fails to explicitly disclose wherein the design comprises a trainer using the second image and the teacher image to train a first model.
This design is however disclosed by Planche.  Planche discloses wherein the design comprises a trainer (Figure 1; Paragraphs 14-17) using the second image (Figure 1; Paragraphs 14-17) and the teacher image to train a first model (Figure 1; Paragraphs 14-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Marinho in order to incorporate the training design as shown in Planche in order to use known training techniques to improve the effectiveness of the training and reduce errors and incorrect or inefficient learning paths for the model.

Re claim 2, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, Marinho further discloses wherein the third generator generates the second image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”) by performing, on the first image, at least two (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”) selected from the first processing (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”), the second processing (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”), the third processing, the fourth processing (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”), or the fifth processing (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”).

Re claim 3, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, Marinho further discloses wherein the first image includes depth information (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”).

Re claim 4, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, Marinho further discloses wherein the first generator: 46 sets positions of the body parts of the human body model (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”) to match position data of positions of body parts of a person in real space (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”); and generates the first image by using the human body model in which the positions of the body parts are set (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”).

Re claim 5, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, Marinho further discloses wherein the first image includes the human body model imaged from above (Figure 1; Page 1 “Background”; Page 2 “Overview” and “Sensor Setting”; Page 3 “Preparing the 3D Models” and “Image Rendering”).

Re claim 6, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, Marinho further discloses wherein the first generator generates the first image by also using an environment model modeling an environment in real space (Page 1 “Background”; Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1).

Re claim 7, Marinho discloses a training system, comprising: 
a first generator using a human body model to generate a first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1), the human body model modeling a human body (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1) and being three-dimensional and virtual (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1), the human body model being partially cut off in the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1); 
a second generator (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1) generating a teacher image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1) by annotating body parts of the human body model in the first image (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering” section; Figure 1); however Marinho fails to explicitly disclose wherein the design comprises a trainer using the first image and the teacher image to train a first model.
This design is however disclosed by Planche.  Planche discloses wherein the design comprises a trainer (Figure 1; Paragraphs 14-17) using the first image (Figure 1; Paragraphs 14-17) and the teacher image to train a first model (Figure 1; Paragraphs 14-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Marinho in order to incorporate the training design as shown in Planche in order to use known training techniques to improve the effectiveness of the training and reduce errors and incorrect or inefficient learning paths for the model.

Re claim 8, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 7, Marinho further discloses wherein the first image includes depth information (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the Training Data”).

Re claim 9, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 7, Marinho further discloses wherein the first generator: 46 sets positions of the body parts of the human body model (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”) to match position data of positions of body parts of a person in real space (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”); and generates the first image by using the human body model in which the positions of the body parts are set (Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” and “Image Rendering”).

Re claim 10, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 7, Marinho further discloses wherein the first image includes the human body model imaged from above (Figure 1; Page 1 “Background”; Page 2 “Overview” and “Sensor Setting”; Page 3 “Preparing the 3D Models” and “Image Rendering”).

Re claim 11, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 7, Marinho further discloses wherein the first generator generates the first image by also using an environment model modeling an environment in real space (Page 1 “Background”; Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1).






Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marinho and Planche as applied to claim 1 above, and further in view of Fujimoto (US Pub 20190066327).
Re claim 17, the combined disclosure of Marinho and Planche as a whole discloses the training system according to claim 1, and Marinho further discloses wherein an analysis system (Page 1 “Background”; Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1), comprising: an acquirer inputting an input image (Page 1 “Background”; Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1) of a first person in real space (Page 1 “Background”; Page 2 “Research Contributions” and “Overview”; Page 3 “Preparing the 3D Models” section; Figure 1) to the first model trained by the training system according to claim 1 (see the rejection of claim 1 comprising Marinho and Planche above) but fails however to explicitly disclose further comprising to acquire an output image in which body parts of the first person are annotated; and an estimator estimating, based on the output image, skeleton information of positions of a skeleton of the first person.
This design is however disclosed by Fujimoto.  Fujimoto discloses further comprising to acquire an output image (Paragraphs 70-75) in which body parts of the first person are annotated (Paragraphs 70-75); and an estimator estimating (Paragraphs 70-75), based on the output image (Paragraphs 70-75), skeleton information of positions of a skeleton of the first person (Paragraphs 70-75).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Marinho in order to incorporate the estimation processing as shown in Fujimoto to process the outputs form the claimed training process to further analyze the objects under review in the imaging and obtain a more detailed and informed output for the user or system to consider for further actions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marinho, Fujimoto and Planche as applied to claim 17 above, and further in view of Ohashi (US Pub 20210038974).
Re claim 18, the combined disclosure of Marinho, Fujimoto and Planche as a whole discloses the training system according to claim 17, but fail however to explicitly disclose further comprising: a calculator, the acquirer acquiring a plurality of the output images by inputting, to the first model, a plurality of the input images showing a movement of the first person in a first work, the calculator using a plurality of the skeleton information based on the plurality of output images to generate time-series data of a movement of the body parts over time, and calculating a period of a movement of the first person based on the 49 time-series data.
This design is however disclosed by Ohashi.  Ohashi discloses further comprising: a calculator (Paragraphs 44, 93, 110-114, 117, 133-134), the acquirer acquiring a plurality of the output images by inputting (Paragraphs 44, 93, 110-114, 117, 133-134), to the first model (Paragraphs 44, 93, 110-114, 117, 133-134), a plurality of the input images showing a movement of the first person in a first work (Paragraphs 44, 93, 110-114, 117, 133-134), the calculator using a plurality of the skeleton information based on the plurality of output images to generate time-series data of a movement of the body parts over time (Paragraphs 44, 93, 110-114, 117, 133-134), and calculating a period of a movement of the first person based on the 49 time-series data (Paragraphs 44, 93, 110-114, 117, 133-134).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Marinho in order to incorporate the motion considerations of Ohashi in order to be able to further process information available to make accurate and informed determinations about the scene and people under consideration in order to appropriately consider or react to the situation.

Allowable Subject Matter
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 12, the prior art fails to disclose the implementation and characteristics of the neural network design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631